Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detained Action
	This action is in response to Applicant’s submission March 11, 2022, After Final.

	The proposed amendment submitted March 11, 2022, after final, will not be entered.  While the amendment would overcome the rejection of claims 1, 4, 8, and 14-18 under 35 USC 102(a)(1) for being anticipated by Rosa-Calatrava et al., and the rejection of claims 3 and 13 under 35 USC 103 for being obvious over Rosa-Calatrava et al. in view of Kakeya et al., the amendment would necessitate further search and consideration regarding the similarity of different macrolide antibiotics, in particular whether one of ordinary skill in the art would have expected different macrolides (e.g. roxithromyin and azithromycin) to exert similar antiviral effects, in particular in the prevention of viral infections.
	A further search was performed according to the After Final Consideration Program to address the aforementioned question.  It was determined that entry of the proposed amendment would simply necessitate new rejections under 35 USC 103 against the pending claims.  For example, the non-patent references Gielen et al. (Eur Respir J 2010; vol. 36: 646–654, DOI: 10.1183/09031936.00095809, included with PTO-892) Schogler et al. (Eur Respir J 2015; vol. 45: 428–439 | DOI: 10.1183/09031936.00102014) and Menzel et al. (Scientific Reports vol. 6 (2016) pp. 1-11, DOI: 10.1038/srep28698) disclose evidence of an antiviral effect of azithromycin against rhinovirus (RV) infection.  While rhinovirus is not an influenza virus, the mechanism of this effect was shown to be mediated by inducing interferons, which is a general, indirect antiviral effect rather than a specific molecular target expected to be particular to influenza viruses as opposed to rhinovirus.  The reference Sawabuchi et al. (Respirology (2009) vol. 14, 1173–1179, doi: 10.1111/j.1440-1843.2009.01639.x, 
	Regarding claim 18, since this claim is directed to a pharmaceutical composition without requiring a particular method of use, and because there exist known clinical benefits to administering a macrolide antibiotic to a subject already infected with influenza, for example attenuating the inflammatory response and preventing secondary bacterial infections, no finding of unexpected results would apply to this particular claim.
	In a telephone call on March 21, 2022, the examiner discussed the above reasoning with Applicant’s representative Rick Matos.  It was concluded that the particular mechanism of the antiviral effect of azithromycin against influenza virus is crucial to determining whether Applicant has discovered an unexpected benefit to the claimed invention.  If it is the case that azithromycin, or other claimed macrolide antibiotics, disrupt influenza virus replication by a mechanism specific to influenza viruses (similar to the inhibition of neuraminidase by oseltamivir, for example) then the general ability of azithromycin to induce interferon and trigger an antiviral response would not render the claims obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/21/2022